EliteDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated September 7, 2012, To Prospectus Dated May 1, 2012 Effective September 27, 20121, the Lord Abbett Series Capital Structure VC Subaccount will change its name to the Lord Abbett Series Calibrated Dividend Growth VC Subaccount. All references to the former name in the Prospectus dated May1, 2012 are hereby changed to reflect the new name effective September27, 2012. Please Retain This Supplement For Future Reference
